Citation Nr: 1738437	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-47 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include depression, anxiety, adjustment disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to December 2007.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has expanded the claim on appeal to one for service connection for an acquired psychiatric disorder, to include depression, anxiety, adjustment disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In June 2013, the Board remanded the claim for further development of the evidence.  The claim came before the Board again in April 2016.  At that time, the Board denied the Veteran's claim for entitlement to service connection for acquired psychiatric disorder, to include depression.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the Parties) moved the Court to vacate the April 2016 Board decision to the extent that it denied entitlement to service connection for an acquired psychiatric disorder.  The Court granted the JMR in an October 2016 Order.

In January 2017, the Board remanded the claim again for further development of the evidence pursuant to the terms of the October 2016 JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim. 

The October 2016 JMR stated that the October 2013 VA examiner's opinion was inadequate because the examiner acknowledged that the Veteran had either a current or previous diagnosis of a mental disorder, but the examiner failed to offer a nexus opinion as to whether the condition was more likely than not related to his service.  Accordingly, the Parties agreed that: 

Board should remand Appellant's claim to the RO so that the RO can provide Appellant with a new VA examination or opinion that explains whether it is more likely than not, at least as likely as not, or less likely than not that any current or previously diagnosed psychiatric condition is caused by or related to Appellant's service.  

(emphasis added).  The Court granted the JMR in its October 2016 order.  In January 2017, the Board remanded the Veteran's claim to the RO to schedule the Veteran for a VA psychiatric examination.  The record reveals that the Veteran failed to report to his scheduled April 2017 VA examination.  Unfortunately, the examiner failed to offer a nexus opinion based on case file review.  In accordance with the JMR, the Veteran's claim must be remanded to either afford the Veteran a VA examination or obtain a medical opinion as to whether the Veteran's psychiatric condition is more likely than not related to his service.   

In addition, the AOJ should contact the Veteran's and verify his address.  In 2017, VA addressed correspondence to the Veteran using two different addresses: one in Dallas, Texas and the other in Rockwall, Texas.  It is unclear which address is accurate.

Accordingly, the case is REMANDED for the following action:

1.  Contact either the Veteran or his representative and verify the Veteran's current address.  Please update the Veteran's address in all VA databases containing such information accordingly. 
2.  Update the file with any VA treatment records and military personnel records relevant to the Veteran's claim dated from January 2008 to the present.  

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder, depression, anxiety, adjustment disorder, and PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Following review of the claims file and any examination of the Veteran, the examiner should respond to the instructions below.  However, if the Veteran fails to report to the examination, proceed to prepare a medical opinion based on case file review and respond to the following:

(a) Please identify all current psychiatric diagnoses. 

(b) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.

(c) For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(d) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.

(e) Whether the Veteran's reports of in-service substance abuse can use be used as a "marker" for self-treating depression.  Please explain why or why not.
 
In issuing the requested opinions, please specifically discuss the significance of the following: 

* VA treatment records documenting a diagnosis of adjustment disorder with anxiety and depression, specifically on March 2008, July 2008, and March 2009.

* May 2008 VA examination report documenting a diagnosis of major depressive disorder, noting "[s]ingle episode without psychotic features.  The claimant does not meet criteria for alcohol abuse at this time." The Veteran's reports that he was charged with a "DWI" while stationed in England. 

* Veteran's November 2009 VA Form 9 that reported him experiencing depression in 2004 and anxiety in 2007. 

* October 2013 VA examination report describing the Veteran's reason for separation as "burnt out."  Also, the Veteran's report of depression and anxiety following separation. 

* November 2014 VA treatment records revealing the Veteran's complaints of anxiety and PTSD as well as documenting diagnoses of anxiety and insomnia.  



Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

4.  After the above development has been completed, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, adjustment disorder, and PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(7).




